GOODWIN, J.
Defendant appeals from a judgment of imprisonment for three years entered following his plea of guilty to a charge of violating ORS 161.330, which proscribes threatening the commission of a felony. Defendant was charged with threatening to kill another.
The assignment of error asserts that the plea of guilty was improvidently entered.
After sentence had been imposed, the defendant wrote a letter to the trial judge asserting that his guilty plea had been induced by the promise of his court-appointed attorney that he would be punished by “time served.” The trial court, treating the letter as a motion in arrest of judgment, set the matter for hearing. At the hearing, the court attempted to take the defendant’s testimony on the truth of the allegations contained in his letter. The defendant stood mute.
The defendant now asserts that the reason he stood mute at the hearing upon his informal motion was that he felt intimidated by the bearing of the trial judge and by the courtroom environment. These, and other assertions which the defendant now makes, constitute no ground for an appeal from a judgment on a guilty plea. ORS 138.050. On the other hand, ORS 138.510 to 138.680 provides a comprehensive post-conviction remedy under which relief, if justifiable, can be had.
Affirmed.